Citation Nr: 0919215	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
(OSA).




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to March 
2004.  The Veteran has also served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In January 2008, the Board 
remanded the case to the Appeals Management Center (AMC) for 
additional development.  At that time, the Veteran's appeal 
also included claims for service connection for diabetes 
mellitus, coronary artery disease, gastroesophageal reflux 
disease, hypertension and right and left knee spurs with 
degenerative joint disease.  By rating action issued in 
January 2009, the AMC granted service connection for these 
other conditions, but continued the denial of service 
connection for OSA.  The case has been returned to the Board 
for further appellate consideration.  The only issue 
remaining for appellate consideration is service connection 
for OSA.


FINDING OF FACT

The Veteran's obstructive sleep apnea (OSA) existed prior to 
service, and was not aggravated therein.


CONCLUSION OF LAW

Obstructive sleep apnea (OSA) was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated September 2004 and January 2008, which the RO 
provided to the Veteran before the March 2005 rating decision 
and the January 2009 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in January 2008 and in August 
2008.  For this reason, no further development is required 
regarding the duty to notify.
With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examination in January 2005 and September 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

II.  Analysis

The Veteran contends that his OSA, although preexisting his 
active service, was aggravated therein.  

A Veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The presumption of soundness 
can be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service.  38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b).  In determining whether 
a disorder existed prior to entry into service, it is 
important to look at accepted medical principles including 
clinical factors pertinent to the basic character, origin, 
and development of the disorder.  38 C.F.R. § 3.304(b)(1).  
History given by the Veteran, which conformed to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2).  

The initial question that must be resolved in this case is 
whether the Veteran's OSA preexisted his entry into active 
military service in May 2003.  The service treatment records 
do not contain a report of the Veteran's entrance medical 
examination nor is there any medical evidence prior to the 
Veteran's entrance into active duty indicating he had OSA.  
However, the Veteran has clearly admitted that his OSA 
preexisted his May 2003 entry into active duty.  In fact, he 
has never disputed this.  In his August 2004 claim, the 
Veteran reported that his OSA began in June 1995.  In his May 
2005 substantive appeal, the Veteran stated that his 
condition was noted on his examination prior to entering 
active duty, but argued that it was not of sufficient 
severity to render him unable to serve.  

In addition, the service treatment records show has 
consistently reported that his OSA preexisted his entry into 
active duty.  He reported to sick call in July 2003, just two 
months after starting on active duty, and gave a history of 
OSA with use of a continuous positive airway pressure (CPAP) 
machine.  He acknowledged that, since going on active duty, 
he had not been compliant with using his CPAP machine.  A 
consult note a week later shows the Veteran reported having 
OSA and having been placed on a CPAP machine in 1997.  He 
also reported this on Medical Board Evaluation in October 
2003.  Furthermore, the Physical Evaluation Board found that, 
based upon the evidence, the Veteran's OSA was neither 
incurred in nor aggravated by active service.  Finally, there 
is no showing of aggravation in the service treatment records 
as subsequent treatment records indicate that the Veteran's 
OSA was stable once he returned to using his CPAP machine.  
In addition, after VA examination in September 2008, the VA 
examiner opined that it is not at least as likely as not that 
the Veteran's OSA was aggravated during service beyond its 
natural progression.

Given the above evidence, the Board finds that there is clear 
and unmistakable evidence that the Veteran's OSA preexisted 
his active duty and was not aggravated in service.  Thus, the 
presumption of soundness is rebutted, and the Veteran is not 
afforded the presumption of soundness for his preexisting 
OSA.  In order to be entitled to service connection, 
therefore, the evidence must establish that the Veteran's OSA 
was aggravated by his active service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest)  
that the increase in severity was due to the natural progress 
of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b)(1). Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
 The United States Court of Appeals for Veterans Claims 
(CAVC) has held that when a disability has improved in one 
respect but has been made worse in another respect by in-
service medical or surgical treatment, the rating schedule 
should be used to determine if the overall degree of 
disability has increased during service.  Verdon v. Brown, 8 
Vet. App. 529, 538 (1996).

In support of his claim, the Veteran argues that his OSA was 
aggravated to the point that it was much worse during 
service, such that he had to have continuous medical 
treatment for it and his other conditions.  Additionally, he 
submitted a May 2008 buddy statement that indicates that the 
Veteran was under his leadership in service, and went to sick 
call for OSA during that time.

The Veteran's service treatment records show that he was 
initially seen on sick call in July 2003 for complaints of a 
runny nose with sinus pressure.  He gave a history of OSA 
with use of a CPAP machine.  The assessment was OSA with 
noncompliance with CPAP usage and sinusitis.  A week later, 
he was seen for consult for his OSA.  The Veteran reported 
that he stopped using his CPAP machine (which he began using 
in 1997) when he came on active duty.  It was recommended 
that he continue on CPAP nightly, and that he be evaluated 
for Medical Evaluation Board.  He was also placed on 
permanent profile.  Subsequent treatment records indicate 
that the Veteran's OSA was stable on CPAP.  Medical 
evaluation in October 2003 showed that the Veteran had 
corrected OSA that was controlled with CPAP, 5cm. H2O 
nightly.  The physician recommended that the case be 
forwarded to a Physical Evaluation Board (PEB) for a 
determination of the Veteran's fitness for duty.  In a Report 
of Medical Examination also dated October 2003, the Veteran 
was found to be "not qualified for service."

In January 2004, a PEB recommended that the Veteran be 
discharged from active service, in part because of his OSA.  
The Veteran's active service concluded in March 2004.

Post-service medical records show that, in June 2004, the 
Veteran was treated at an Army Community Hospital for his 
OSA.  He stated that his CPAP machine facemask was causing a 
smothering sensation.  The physician prescribed him a nasal 
mask for his CPAP machine.  In November 2004, the Veteran 
sought private treatment for his OSA.  The clinician noted 
that the Veteran has had OSA since 1996. Another private 
physician diagnosed the Veteran with OSA in May 2006.  None 
of these physicians have provided an opinion as to the 
etiology of the Veteran's OSA or as to whether it was 
aggravated by his active service.

In January 2005, the Veteran was provided with a VA 
examination.  The examiner did not have the claims file 
available for review.  He recorded that the Veteran stated 
that he has had OSA since 1996.  The examiner noted that the 
Veteran had a sleep study, lasting from 11:00 pm until 5:59 
am, with a sleep latency of 2.50 minutes and a REM latency 
for 100.00 minutes.  The Veteran had a total sleep time of 
346.50 minutes, and a sleep efficiency of 82.70 percent.  The 
examiner's impression was that the Veteran had OSA, with a 
good response to his CPAP machine with a nasal mask.  The 
examiner did not provide an etiological opinion, and did not 
state whether the Veteran's OSA was aggravated by his active 
service.

The Veteran was provided with a second VA examination in 
September 2008.  The examiner noted that the claims file was 
not available for review on the date of the examination, but 
that he did review it prior to writing his VA examination 
report.  The VA examiner reaffirmed his review of the claims 
file prior to writing the examination report in an October 
2008 addendum.  The VA examiner recorded that the Veteran 
reported having been initially diagnosed with OSA in 
approximately 1995.  The Veteran further stated that he had 
uvulopalatopharyngoplasty surgery 1996.  The Veteran stated 
that he continues to use his CPAP machine while sleeping, but 
nonetheless has problems sleeping flat, associated shortness 
of breath while attempting to sleep, continuing snoring, and 
fatigue upon awakening.  The VA examiner noted the Veteran's 
October 2003 MEB proceeding, as well as the Veteran's January 
2005 VA examination, in his report.  He diagnosed the Veteran 
with OSA since 1995, with current use of a CPAP machine.  The 
VA examiner opined that "It is not at least as likely as not 
that the patient's OSA was aggravated/increased in severity 
during his active duty service.  The patient had a long 
standing history of OSA (on CPAP) and it is likely any 
problems that occurred during active duty military service 
were part of the natural progress of the disease."

Based upon the foregoing evidence, the Board finds that the 
Veteran's OSA was not aggravated by his active service as the 
competent medical evidence fails to establish that his OSA 
increased in severity during service beyond its natural 
progression.  Competent medical evidence includes statements 
from a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiner 
is so qualified, his opinion that the Veteran's OSA existed 
prior to service, and was not aggravated therein, constitutes 
competent medical evidence.  Furthermore, the service 
treatment records clearly show that, once the Veteran 
returned to using his CPAP machine, his OSA was controlled 
and stable.

The only evidence presented opposing the VA examiner's 
opinion is the Veteran's own statements that his sleep apnea 
worsened in service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether his OSA was aggravated in service beyond 
the natural progression of the disease. 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the award of service 
connection for the Veteran's OSA; it follows that the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

Service connection for obstructive sleep apnea (OSA) is 
denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


